Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 1/9/2019.   
Claims 1-20 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 1/9/2019 are noted.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus and process categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 19 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent Claims 1 & 11 are generic to the narrowest Claim 19, but for being drawn to different statutory categories. 
“A method, comprising: receiving, by a processor, a fitness related information from one or more clients in response to an initial questionnaire, the fitness related information comprising at least a meet details, a fitness goal, a fitness history, an exercise ability and a payment list; creating, by the processor, a plurality of arrays in an electronic document for each client of the one or more clients, wherein the plurality of arrays is configured to store the fitness related information and are linked to one or more existing arrays; processing, by the processor, the fitness related information automatically to generate a fitness plan for each client of the one or more clients based on the plurality of arrays, the one or more existing arrays and a set of predefined rules; distributing, by the processor, the fitness plan automatically through a personal communication to each client of the one or more clients; and receiving a fatigue information of each client for the fitness plan after a predefined time; and adjusting the fitness plan of each client automatically based on the fatigue information, wherein the fatigue information is in a form of a questionnaire formulated by artificial intelligence.” 

The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the PEG, namely, “Mental Processes”, concepts performed in the human mind, including an observation, evaluation, judgment, opinion. Here, it is noted that a personal trainer could perform each of the italicized limitations by talking with a client and using pencil/paper to record fitness goals, distribute a fitness plan and reassess the client’s fatigue during or after a workout session.  
The italicized limitations also fall within the group of Abstract ideas, “Certain Methods of Organizing Human Activity – managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions.” As explained above, a personal trainer and client would perform each of the limitations in the course of a training session; a social activity, a teaching activity and the client following instructions.  
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a processor, memory and artificial intelligence. 
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the mental process or method of organizing human activity. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant is referred to US 2017/0368413, e.g., ¶¶ 64, 914 showing the conventionality of processing devices and AI in this art. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of a mental process and method of organizing human activity. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackland (US 2016/0263439) in view of the “Client Information Questionnaire”, (NPL copyright 2011, see 892 form of references cited for URL.) 
Ackland discloses a computing device, comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory (Figs, 4, 9), and thereby cause the computing device to perform: receiving a fitness related information from one or more clients in response to an initial questionnaire, (Fig. 6, “User answers questions”); processing the fitness related information automatically to generate a fitness plan for each client of the one or more clients, (Fig. 6, “Activity/Training Plan is Generated Automatically”); and distributing the fitness plan automatically through a personal communication to each client of the one or more clients, (Fig. 6, “Workout plan and Briefing are downloaded to device”). Ackland additionally makes explicit that fatigue (injury) is detected and modifying the workout (rehabilitation) to prevent such injury, (see e.g., ¶ 423.) 
Ackland discloses the invention substantially but does not make explicit, the fitness related information comprising at least a meet details, a fitness goal, a fitness history, an exercise ability and a payment list; creating a plurality of arrays in an electronic document for each client of the one or more clients, wherein the plurality of arrays is configured to store the fitness related information and a set of predefined rules. However, in a related invention, the NPL to “Client Information Questionnaire” teaches each of these limitations, noting specifically that the electronic document with boxes and rows for entering data is an array. Note that the payment list is in the contract on Pages 7-8, billing section. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have provided this “Client Information Questionnaire” in Ackland’s system for the purpose of ascertaining client goals and ensuring a trainer is compensated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715